IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA,                       :   No. 345 EAL 2019
                                            :
                   Respondent               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
RICHARD J. SILVERBERG &                     :
ASSOCIATES, P.C. AND RICHARD J.             :
SILVERBERG,                                 :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.